Case 9:19-cv-00228-TH-KFG Document 71 Filed 08/02/21 Page 1 of 2 PageID #: 291




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

BUNKEY JOHN BOWMAN                                §

VS.                                               §             CIVIL ACTION NO. 9:19-CV-228

BRYAN COLLIER, ET AL.                             §

                   MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                      JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Bunkey John Bowman, a prisoner confined at the Eastham Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983.

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge has submitted a Report and Recommendation of United States Magistrate

Judge. The magistrate judge recommends dismissing the action pursuant to Federal Rule of Civil

Procedure 41(a).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. Proper

notice was given to the plaintiff at his last known address. See FED. R. CIV. P. 5(b)(2)(c). Plaintiff

acknowledged receipt of the Report and Recommendation on July 13, 2021. No objections to the

Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                              ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge (document no. 68) is ADOPTED. Plaintiff’s motion to
Case 9:19-cv-00228-TH-KFG Document 71 Filed 08/02/21 Page 2 of 2 PageID #: 292




dismiss (document no. 67) is GRANTED. A final judgment will be entered in this case in

accordance with the magistrate judge’s recommendation.

      SIGNED this the 2 day of August, 2021.




                                  ____________________________
                                  Thad Heartfield
                                  United States District Judge




                                             2
